Citation Nr: 0829858	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-39 068  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic degenerative osteoarthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee anterior cruciate ligament tear.

(The issues of entitlement to service connection for a 
chronic right wrist disorder to include arthritis, 
entitlement to service connection for a chronic left wrist 
disorder to include arthritis, and entitlement to service 
connection for a chronic left shoulder disorder to include 
arthritis are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is an April 2008 letter from the veteran's treating 
physician, Dr. B.D.W. in which he states that the veteran 
reported incapacitating symptoms due to pain unless he wears 
his ACL brace.  The Board finds that this statement suggests 
that there has been a worsening of the veteran's service 
connected left knee disabilities since his last VA 
examination.  Specifically, at that examination which was 
conducted in June 2006, the veteran reported pain and 
swelling upon physical activity and that since January 2006, 
the veteran's symptoms had stayed the same.     In light of 
the report of increased disability since the last VA 
examination, approximately two years ago, a new examination 
is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's service 
connected chronic left knee disabilities.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.   Application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




